Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust Announces Closing of Offer to Purchase 7.2 Percent and 8.0 Percent Convertible Debentures Assumed from Vault Energy Trust CALGARY, March 5 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") announced on January 29, 2008 that it had made a cash offer (the "7.2 Percent Offer") to purchase all of the outstanding 7.2 percent convertible unsecured subordinated debentures due May 31, 2011 trading under the symbol "PWT.DB.E" (the "7.2 Percent Debentures") and a cash offer (the "8.0 Percent Offer") to purchase all of the outstanding 8.0 percent convertible unsecured subordinated debentures due June 30, 2010 trading under the symbol "PWT.DB.C" (the "8.0 Percent Debentures") (collectively, the "Debentures") as a result of Penn West's acquisition of Vault Energy Trust on January 10, 2008 (collectively, the "Offers"). The Offers expired at 12:00 noon MST on March 5, 2008. Pursuant to the 7.2 Percent Offer, Penn West offered to purchase all of the issued and outstanding 7.2 Percent Debentures at a price equal to 101 percent of the principal amount thereof plus accrued interest up to, but excluding, the date of acquisition of the 7.2 Percent Debentures, or $1,028.94 per $1,000 principal amount of 7.2 Percent Debenture ($1,010 of which represents payment in respect of principal and $18.94 of which represents payment in respect of accrued interest). In aggregate, $23,779,000 principal amount of 7.2 Percent Debentures were validly tendered to the 7.2 Percent
